6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 9, 11, 13 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Holzherr (U. S. 2017/0231285).
Regarding claims 1, 6, Holzherr discloses a battery unit comprising:
a power source 106;
a detection part for detecting an output voltage of the power source 106;
a connection part 100 to which a load for atomizing an aerosol source or heating a flavor source and a charger for charging the power source 106 are connectable; and
a control part 108 being able to execute a power supplying mode that allows supply of electric power from the power source 106 to the load and a charging mode that allows charging of the power source 106 by the charger: wherein, if a decreased quantity of the output voltage per predetermined period in the charging mode is equal to or less than a threshold value that has been set based on a decreased quantity of the output voltage per the predetermined period in the power supplying mode, the control part 108 determines that there is abnormality in the charging mode.  Claims 9-12 define no structural details over Holzherr use of meter to measure and display voltage.
Regarding claim 2, Holzherr discloses the threshold value is set to be a value equal to or less than the decreased quantity of the output voltage per the predetermined period in the power supplying mode.
Regarding claim 8, Holzherr discloses a flavor inhaler which comprises comprising: the battery unit and the load.
Regarding claim 9, Holzherr discloses a method for controlling a battery unit which comprises a control part 108 which can execute a power supplying mode that allows to supply electric power from a power source 106 to a load via a connection part 110 which can connect the load for atomizing an aerosol source or heating a flavor source and a charger for charging the power source 106, and a charging mode that allows to charge the power source 106 by the charger via the connection part, the method comprising: detecting an output voltage of the power source 106; and determining that there is abnormality in the charging mode, if a decreased quantity of the output voltage per predetermined period in the charging mode is equal to or less than a threshold value that has been set based on a decreased quantity of the output voltage per the predetermined period in the power supplying mode.  Lines 8-11 define no clear method steps to distinguish over Holzherr use of control and display 120.
Regarding claim 11, Holzherr discloses further comprising: a switch (the control 108 inherently forms a switch to turn power on)  that allows electrical connection and electrical disconnection between the power source 106 and the load or the charger which is connected to the connection part, wherein the control part 108 turns the switch on if a first condition is satisfied in the power supplying mode, and turns the switch on if a second condition that is different from the first condition is satisfied in the charging mode.
Regarding claim 13, Holzherr discloses the control part 100 changes the threshold value, according to the degree of deterioration of the power source 106.  For claim 2, 6, 13, reference to “valves” “charge” define no structure over Holzherr.  
Allowable Subject Matter
Claims 3-5, 7, 10, 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the reference of the record discloses further comprising: a switch that allows electrical connection and electrical disconnection between the power source and the load or the charger which is connected to the connection part, wherein the control part turns the switch on if a first condition is satisfied in the power supplying mode, and turns the switch on if a second condition that is different from the first condition is satisfied in the charging mode; and discloses if the number of times of detection of the output voltages counted since the charging mode has started is less than a predetermined number of times, the decreased quantity of the output voltage per the predetermined period in the charging mode is calculated by taking a difference between a value of the output voltage obtained in most recent detection and a value of the output voltage obtained in detection just before the most recent detection; and if the number of times of detection of the output voltages counted since the charging mode has started is equal to or more than a predetermined number of times, the decreased quantity of the output voltage per the predetermined period in the charging mode is calculated by taking a difference between a value of the output voltage obtained in most recent detection and a predictive value obtained based on a plurality of the output voltages that have been detected since the charging mode has started; and discloses if the number of times of detection of the output voltages counted since the charging mode has started is less than a predetermined number of times, the decreased quantity of the output voltage per the predetermined period in the charging mode is calculated by taking a difference between a value of the output voltage obtained in most recent detection and a value of the output voltage obtained in detection just before the most recent detection; and if the number of times of detection of the output voltages counted since the charging mode has started is equal to or more than a predetermined number of times, the decreased quantity of the output voltage per the predetermined period in the charging mode is calculated by taking a difference between a value of the output voltage obtained in most recent detection and a predictive value obtained based on a plurality of the output voltages that have been detected since the charging mode has started.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831